 



Exhibit 10.73
IRVINE SENSORS CORPORATION
BINDING DEBT EXCHANGE LETTER OF INTENT
April 1, 2008
     This Letter of Intent is intended to be binding upon the parties hereto and
is subject only to the execution of the definitive agreements to document this
transaction and the approval of Nasdaq. The following summarizes the principal
terms of the debt exchange financing of Irvine Sensors Corporation (the
“Company”).
KEY PROVISIONS

     
Investors
  Longview Fund, L.P. and/or Alpha Capital Anstalt (the “Investors”)
 
   
Security
  Series A 10% Cumulative Convertible Preferred Stock of the Company (the
“Series A Stock”). Each share of Series A Stock is initially convertible into
100 shares of the Company’s Common Stock (“Common Stock”), subject to adjustment
as set forth below.
 
   
Price per share
  The purchase price for the Series A Stock and its “Stated Value” shall be
$30.00 per share. The closing bid price for one share of the Company’s Common
Stock as of March 31, 2008 was $0.26 (or $26 for 100 shares of Common Stock).
The purchase price for the Series A Stock shall be payable by the cancellation
of a like amount of the Company’s principle and interest on the term loans
payable to the Investors.
 
   
Size of transaction
   $4.0 million
 
   
Expected closing date
  April 8, 2008 or as soon thereafter as reasonably practicable
 
   
Stock Purchase and Exchange Agreement
  The Company will enter into a Stock Purchase and Exchange Agreement to
facilitate the purchase of the Series A Stock, which will contain
representations and warranties consistent with those contained in the Company’s
prior financings with the Investors. The Company shall also include an
obligation to deliver a clearance letter from its counsel to its transfer agent
confirming that holding period of the conversion of the Series A Stock shall
tack back to the original date of the term loan being converted for the Series A
Stock, provided that no further consideration is being provided in connection
with such conversion.

1



--------------------------------------------------------------------------------



 



     
Finders
  Each of the Company and the Investors shall represent and warrant that it has
no obligation to pay any finder’s fee and shall indemnify the other parties to
this transaction for any breach thereof.
 
   
Legal fees
  The Company will pay the legal fees of the Investors to accomplish this
transaction.
 
   
Closing conditions
  The Closing is subject only to (i) the execution of definitive legal
documents, which shall be reasonably acceptable to the Company and the
Investors; and (ii) the confirmation by Nasdaq that this Debt Exchange, as well
as the proposed $5 million financing in accordance with the Series B Financing
Term Sheet, will not require stockholder approval, except to the extent
specifically required herein or in such Term Sheet.
 
    TERMS OF SERIES A STOCK
 
   
Dividend provisions
  10 % cumulative dividends per annum on the Stated Value.
 
   
 
  Dividends shall be cumulative, and shall compound monthly.
 
   
 
  The Holders of outstanding shares of Series A Stock shall be entitled to
receive preferential dividends in cash out of any funds of the Company legally
available therefor before any dividend or other distribution will be paid or
declared and set apart for payment on any shares of any Common Stock, or other
class of stock presently authorized or to be authorized (the Common Stock, and
such other stock being hereinafter collectively the “Junior Stock”) at the rate
of 10% per annum on the Stated Value.
 
   
 
  Dividends shall be payable when and if declared by the Company’s Board of
Directors; however, accumulated dividends shall be payable in cash on
December 31, 2009, and thereafter shall be payable annually on December 31 of
each subsequent year or such later time as may be approved in writing by the
holders of 80% of the shares of Series A Stock then outstanding. Dividends shall
be payable in cash or in kind at the election of the holder of the Series A
Stock.
 
   
 
  Upon an Event of Default (generally the same default events as contained in
the last round of the Company’s debt financing, as well as a Cross Default
(which has not been waived) under any of the existing financing documents with
the Investors), the cumulative dividend rate shall increase to 20% during while
such Event of Default remains outstanding.

2



--------------------------------------------------------------------------------



 



     
 
  An Event of Default will also include the Company’s failure to obtain the
stockholder approval of an increase in the authorized but unissued capital stock
of the Company by June 30, 2008 sufficient to permit the conversion in full of
the Series A Stock, if necessary. An Event of Default shall result in a cross
default in the existing loan documents with the Investors. The Company’s
officers and directors will agree to vote in favor of such increase in the
authorized capital stock.
 
   
Liquidation preference
  Upon the dissolution, liquidation or winding-up of the Company, whether
voluntary or involuntary, the Holders of the Series A Stock shall be entitled to
receive, and before any payment or distribution shall be made on the Junior
Stock, out of the assets of the Company available for distribution to
stockholders, the Stated Value per share of Series A Stock plus all accrued and
unpaid dividends thereon.
 
   
 
  The redemption of any other class of preferred stock or consolidation or
merger of the Company or sale of all or substantially all of its assets shall be
deemed to be a liquidation or winding up for purposes of the liquidation
preference; provided however, this provision may be waived by the holders of 80%
of the Series A Stock.
 
   
Redemption
  The Series A Stock shall not be redeemable by the Investors.

Provided that there is not an Event of Default outstanding that has not been
waived, the Company will have the right, upon 30 calendar days’ prior written
notice, to redeem the Series A Stock at the Stated Value per share of Series A
Stock, plus any accrued but unpaid dividends.

The redemption price must be paid to the Investors in cash.
 
   
Conversion
  Each share of Series A Stock shall initially be convertible at any time at
option of holder into 100 shares of Common Stock.
 
   
 
  The number of shares issuable upon conversion of the Series A Stock shall be
equal to: (i) the sum of (A) the Stated Value per share being converted, and
(B) at the Holder’s election, accrued and unpaid dividends on such share,
divided by (ii) the Conversion Price.
 
   
 
  The Conversion Price per share of Series A Stock shall initially be the Stated
Value ($30.00) but will be subject to antidilution adjustments, including price
dilution if

3



--------------------------------------------------------------------------------



 



     
 
  the Company issues securities in the future for less than the Conversion
Price; provided however, without obtaining stockholder approval, in no event
will Conversion Price be reduced below $26.00 (the closing bid price for 100
shares of Common Stock as of March 31, 2008).
 
   
 
  Blocker: The Company and Holder may not effect a conversion that would result
in the Holder having a beneficial ownership of Common Stock which would be in
excess of the sum of (i) the number of shares of Common Stock beneficially owned
by the Holder and its affiliates on such Conversion Date, and (ii) the number of
shares of Common Stock issuable upon the conversion of the Obligation Amount
with respect to which the determination of this proviso is being made on such
Conversion Date, which would result in beneficial ownership by the Holder and
its affiliates of more than 4.99% of the outstanding shares of Common Stock of
the Company. For the purposes of the proviso to the immediately preceding
sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended, and
Regulation 13d-3 thereunder. Subject to the foregoing, the Holder shall not be
limited to successive exercises which would result in the aggregate issuance of
more than 4.99%. The Holder may revoke the conversion limitation described in
this Paragraph, in whole or in part, upon 61 days prior notice to the Company.
The Holder may waive the conversion limitation described in this Section in
whole or in part, upon and effective after 61 days prior written notice to the
Company to increase such percentage to up to 9.99% of the Company’s outstanding
Common Stock as of the Conversion Date.
 
   
 
  Share Cap: At no time may any share of Series A Stock be converted into Common
Stock to the extent that such issuance would exceed the Company’s authorized
capital stock. The Company will undertake in the Stock Purchase and Exchange
Agreement to use its best efforts to obtain stockholder approval of an increase
in the number of shares of Common Stock authorized under the Company’s
Certificate of Incorporation, as amended. The failure to obtain such approval by
June 30, 2008 shall be an Event of Default. The Company represents that it
currently has sufficient authorized capital stock for the conversion of the $4.0
million of Series A Stock into Common Stock based on the initial Conversion
Price.

4



--------------------------------------------------------------------------------



 



     
 
  Buy-in: If the Company fails to deliver the Common Stock issuable upon
conversion of the Series A Stock within seven business days, then the Company
shall pay in cash to the Holder (in addition to any remedies available to or
elected by the Holder) an amount by which (A) the Holder’s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased exceeds (B) the aggregate Stated Value of the shares of Series A Stock
for which such conversion was not timely honored, together with interest thereon
at a rate of 15% per annum, accruing until such amount and any accrued interest
thereon is paid in full (which amount shall be paid as liquidated damages and
not as a penalty).
 
   
 
  Liquidated damages: If the Company fails to deliver shares of Common Stock
upon conversion within the time period required in the Certificate of
Designation, the Company will be required to pay liquidated damages equal to
$100 per business day after the required delivery date for each $10,000 of the
obligation amount converted; provided however, that the maximum aggregate amount
of liquidated damages payable for any and all such occurrences shall not exceed
15% of the original purchase price for the Series A Stock. The Company can
rescind any conversion, but any liquidated damages associated with such
rescinded conversion will still be due through the date of the rescission
action.
 
   
Automatic conversion
  The Series A Stock shall be automatically converted into Common Stock in
accordance with the conversion provisions stated above (and shall be subject to
the same limitations) on the date upon which the Company obtains the vote or
consent of at least 80% of the then outstanding shares of Series A Stock to such
conversion.
 
   
Antidilution provision
  The Series A Stock shall be entitled to proportional antidilution protection
for stock splits, stock dividends, etc.
 
   
 
  In addition, the Conversion Price will be reduced on a full ratchet basis in
the event of any dilutive issuance, other than standard exempted issuances
contained in the existing financing documents. Notwithstanding, the foregoing,
the Conversion Price may not be reduced below the Fair Market Value without
stockholder approval. While the Company will use its commercially reasonably
best effects to obtain the stockholder approval, there will not be any penalty
or negative impact on the Series A Stock if the stockholder vote is not
obtained.

5



--------------------------------------------------------------------------------



 



     
Voting rights and protective provisions
  The Series A Stock shall not be voting stock, and shall only have voting
rights to the extent required by law. Without the prior consent of 80% of the
then outstanding Series A Stock the Company (i) may not make certain amendments
to the Certificate of Incorporation, (ii) issue additional shares of Series A
Stock (other than for accrued dividends on the Series A Stock); or (iii) issue
any securities (other than Exempted Securities) at a price per share that would
trigger a ratchet adjustment to the Conversion Price where either (A) the
Company has insufficient authorized capital to permit the conversion in full of
such Series A Stock after giving effect to such full ratchet adjustment, or
(B) if such full ratchet adjustment requires stockholder approval, which
approval has not been obtained.

                      Agreed & Accepted:       Agreed & Accepted:    
 
                    LONGVIEW FUND, L.P.       IRVINE SENSORS CORPORATION    
 
                   
By:
  /s/ S. MICHAEL RUDOLPH
 
      By:   /s/ JOHN J. STUART, JR.
 
   
Title:
  CFO – Investment Advisor       Title:   Sr. VP & CFO    
Date:
  4/1/08       Date:   April 1, 2008    
 
                    ALPHA CAPITAL ANSTALT                
 
                   
By:
  /s/ KONRAD ACKERMAN
 
               
Title:
  Director                
Date:
                   
 
                   

[Signature Page to Binding Debt Exchange Letter of Intent]

6